      Case 4:19-cv-00429-MW-MAF Document 46 Filed 01/19/21 Page 1 of 1




                 IN THE UNITED STATES DISTRICT COURT
                    NORTHERN DISTRICT OF FLORIDA
                         TALLAHASSEE DIVISION

CHARLES G. BROWN,

             Plaintiff,
v.                                            Case No.: 4:19cv429-MW/MAF

LESLIE COLOMBANI, et al.,

          Defendants.
______________________________/

        ORDER ACCEPTING REPORT AND RECOMMENDATION

      This Court has considered, without hearing, the Magistrate Judge’s Report

and Recommendation, ECF No. 45. Upon consideration, no objections having been

filed by the parties,

      IT IS ORDERED:

      The report and recommendation is accepted and adopted, as this Court’s

opinion. The Clerk shall enter judgment stating, “Defendant Colombani’s motion to

dismiss, ECF No. 39, and Defendant Gaylord’s motion to dismiss, ECF No. 40, are

GRANTED. Plaintiff’s claims are DISMISSED for failure to state a claim pursuant

to 28 U.S.C. § 1915(e)(2).” The Clerk shall note on the docket that Plaintiff’s claims

are dismissed pursuant to 28 U.S.C. § 1915(e)(2)(B)(ii) and close the file.

      SO ORDERED on January 19, 2021.
                                       s/Mark E. Walker
                                       Chief United States District Judge
